Error is predicated upon the ruling of the court in not granting a new trial. It is insisted that the evidence does not show that the damage to the goods occurred on the line of appellant company and through any negligence on its part, it being the delivering carrier. The evidence, as appears in the record, only shows that while the goods were in the possession of the steamship company, an intermediate carrier, they became damaged by sea water while a violent hurricane at sea was raging, and that the damage was through no fault on the part of the steamship company or its employés. Finding, as the court did, in favor of the steamship company *Page 275 
involves the finding of fact that the damage to the goods, occurring while in the possession of the steamship company, was unavoidable through an act of God. The law relieves the steamship company, under the facts, of liability for the damage. Section 8031, 3 U.S. Compiled Statutes of 1913. And as the damage was the result of the storm, the delivering carrier, being innocent and without fault respecting the damage, could not be held liable.
Consequently, according to the record, the proof fails to support the judgment in favor of appellee against the appellant company, and said judgment is therefore reversed, and the cause remanded.